
	

113 HR 1824 IH: VA Regional Office Accountability Act
U.S. House of Representatives
2013-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1824
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2013
			Ms. Meng (for
			 herself, Mr. Lance,
			 Mr. Cárdenas,
			 Mr. Conyers,
			 Mr. DeFazio,
			 Ms. Gabbard,
			 Mr. Higgins,
			 Mr. Horsford,
			 Mr. Jones,
			 Ms. Kuster,
			 Mr. Maffei,
			 Mr. McIntyre,
			 Mr. O’Rourke,
			 Ms. Sinema,
			 Mrs. Kirkpatrick,
			 Ms. Slaughter, and
			 Mr. Barber) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs to submit to Congress an annual report on the
		  performance of the regional offices of the Department of Veterans
		  Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 VA Regional Office Accountability
			 Act.
		2.Annual report on
			 performance of regional offices of the Department of Veterans
			 AffairsSection 7734 of title
			 38, United States Code, is amended—
			(1)in the first
			 sentence, by inserting before the period the following: and on the
			 performance of any regional office that fails to meet its administrative
			 goals;
			(2)in paragraph (2),
			 by striking and;
			(3)by redesignating
			 paragraph (3) as paragraph (4); and
			(4)by inserting after
			 paragraph (2) the following new paragraph (3):
				
					(3)in the case of any regional office that,
				for the year covered by the report, did not meet the administrative goal of no
				claim pending for more than 125 days and an accuracy rating of 98
				percent—
						(A)a signed statement
				prepared by the individual serving as director of the regional office as of the
				date of the submittal of the report containing—
							(i)an explanation for why the regional office
				did not meet the goal;
							(ii)a
				description of the additional resources needed to enable the regional office to
				reach the goal; and
							(iii)a description of
				any additional actions planned for the subsequent year that are proposed to
				enable the regional office to meet the goal; and
							(B)a statement
				prepared by the Under Secretary for Benefits explaining how the failure of the
				regional office to meet the goal affected the performance evaluation of the
				director of the regional office;
				and
						.
			
